DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacCallum et al. (MacCallum) (Patent/Publication Number US 2015/0217232). 
	Regarding claims 1 and 8, MacCallum discloses a tank (400, 405, 505, 605, 705) having an outlet orifice (See Figures 4-7), further comprising: a filtration device (e.g. 200, 300, 400, 500, 600, 700) for a liquid, comprising at least two superimposed layers (e.g. 210, 220, 310, 320, 330, 340) of filter media positioned between a first external face (200, 300, 420, 520, 620, 720) and a second external face (200, 300, 420, 520, 620, 720) (the bag shape of the containment units, 200, 300, 420, 520, 620, 720 having two sides) (e.g. See Paragraphs [0043]), and an intake connector (e.g. 225, 415) suitable for drawing liquid in through the filtration device, wherein characterized In order to seal the containment unit 300, … . Thus, a weld can be formed in sealing the first layer 310 to itself and between the first layer 310 and the second layer 320. The weld can be formed along the edges of the containment unit 300. This can be shown in the seal 230 in FIGS. 2A and 2B. In some other implementations, the sealing material 330 can be an adhesive. And [0049] From the inside to the outside… . In some implementations, heat sealing or welding can seal all of the layers 330, 310, 320, and 340 together around the edges to enclose the containment unit 300. In some other implementations, an adhesive or a mechanical seal can seal all of the layers 330, 310, 320, and 340 together to enclose the containment unit 300.), and wherein in that said at least two layers (e.g. 210, 220, 310, 320, 330, 340) of filter media respectively having weld lines are superimposed such that the weld lines of one layer form, with the weld lines of the other layer (e.g. See Paragraphs [0046-0049]), a mesh structure (340) when viewed at an angle normal to the layers of filter media (e.g. See Paragraphs [0048] An outer layer 340 can be provided on the second layer 320 to provide structural support and reinforcement. The outer layer 340 can form the exterior of the containment unit 300, while allowing the second layer 320 to still be exposed to the ambient environment. …. The outer layer 340 can provide a third layer of protection on top of the first layer 310 and the second layer 320. In some implementations, the outer layer 340 can be provided as netting or mesh surrounding the second layer 320 on all sides of the containment unit 300.  And [0049] From the inside to the outside, one side of the containment unit 300 includes a sealing material 330 such as smooth polypropylene netting, a first layer 310 such as PTFE, a second layer 320 such as Nafion®, and an outer layer 340 such as polyethylene netting.) (e.g. See Paragraphs [0046-0049 and 0059-0063]). 
	Regarding claim 2, MacCallum further discloses wherein the first external face and/or the second external face are entirely produced from a water-permeable material (e.g. See Paragraphs [0046-0049 and 0059-0063]).
	Regarding claims 3, 11, MacCallum further discloses wherein the first external face, the second external face and the two layers of filter media have substantially the same contour, and wherein these elements are connected to one another by a peripheral weld (e.g. See Paragraphs [0047-0049 and 0053-0055]).
	Regarding claims 4, 12-13, MacCallum further discloses wherein the intake connector is welded both to the first external face and to one layer of filter media (e.g. See Paragraphs [0043, 0053, and 0055]).
	Regarding claim 5, MacCallum further discloses wherein the intake connector (e.g. 225, 415) is positioned near an edge of the first external face, and wherein the weld lines for the layer of filter media welded to the connector are oriented substantially perpendicularly with respect to said edge (e.g. See Paragraphs [0043, 0053, and 0055]).
	Regarding claims 6, 14-17, MacCallum further discloses wherein the weld lines are substantially parallel to one edge of the layer of filter media (e.g. See Paragraphs [0047-0049 and 0053-0055]).
	Regarding claims 7, 18-20, MacCallum further discloses wherein the weld lines of one layer of filter media extend in a direction substantially perpendicular to the weld lines of the other layer of filter media (e.g. See Paragraphs [0047-0049 and 0053-0055]).

Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and also to overcome the claim objections set forth in this Office action, such as to overcome the rejection(s) under 35 U.S.C. 101, and 112 2nd paragraph.
	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action.  The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue.  This will avoid possible delays in the issue process.

Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of six patents:
	Maguin et al. (Pat. No. 2017/0087488), Patton et al. (Pat. No. 7344642), Flor et al. (Pat. No. 2008/0152430), Da Costa et al. (Pub. No. 10253738), Williamson et al. (Pat. No. 5116506), and Maguin et al. (Pat. No. 9587544), all discloses an exhaust gas purification for use with an internal combustion engine. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 15, 2022